HÓERAND, District Judge.
The averment in the involuntary petition,in bankruptcy in this case was that the alleged bankrupts conveyed, transferred, concealed, and removed merchandise with intent to hinder, delay, and defraud their creditors.
In the investigation of questions of fraud, as a rule, great latitude is allowed in the admission of evidence, in order that the jury may be able to determine from all the circumstances whether the transaction was fraudulent or not. Questions of fraud can scarcely ever be proven by direct evidence, hence the necessity for the admission of all the circumstances fairly connected with the transaction. All the evidence to which objection was made was clearly admissible, nor can I agree with the exceptants that there was error in the charge of the court.
The motion and reasons for a new trial are overruled.